         Case 6:20-ap-01137-WJ                     Doc 4
                                                       2 Filed 08/19/20
                                                               08/18/20 Entered 08/19/20
                                                                                  08/18/20 10:21:28
                                                                                           15:15:16                                        Desc
                                                   Main
                                                    AP-Summons
                                                        Document Page
                                                                    Page11ofof311


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Douglas A Plazak
POB 1300
Riverside, CA 92502
951−682−1771




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:19−bk−13413−WJ

Lucia Francia                                                                 CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:20−ap−01137−WJ
                                                               Debtor(s).

Robert S. Whitmore


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Nelson Francia dba Nelson Francia Trucking Company                                   PROCEEDING [LBR 7004−1]

                                                           Defendant(s)




TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
09/17/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                November 5, 2020
             Time:                10:30 AM
             Hearing Judge:       Wayne E. Johnson
             Location:            3420 Twelfth St., Crtrm 304, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
       Case 6:20-ap-01137-WJ                      Doc 4
                                                      2 Filed 08/19/20
                                                              08/18/20 Entered 08/19/20
                                                                                 08/18/20 10:21:28
                                                                                          15:15:16                                       Desc
                                                  Main
                                                   AP-Summons
                                                       Document Page
                                                                   Page22ofof311


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: August 18, 2020




                                                                                        By:        "s/" Yvonne Gooch
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
 Case 6:20-ap-01137-WJ           Doc 4
                                     1 Filed 08/19/20
                                             08/17/20 Entered 08/19/20
                                                               08/17/20 10:21:28
                                                                        15:02:06          Desc
                                 Main
                                 MainDocument
                                       Document Page
                                                   Page31of
                                                          of11
                                                             8


 1 Douglas A. Plazak, State Bar No. 181709
     dplazak@rhlaw.com
 2 REID & HELLYER APC
     3685 Main Street, Suite 300
 3 P.O. Box 1300
     Riverside, California 92502-1300
 4 Telephone: (951) 682-1771
     Facsimile: (951) 686-2415
 5
     Attorneys for Robert S. Whitmore,
 6 Chapter 7 Trustee
 7
 8                               UNITED STATES BANKRUPTCY COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10                                        RIVERSIDE DIVISION

11 In re Lucia Francia,                                   Case No. 6:19-bk-13413WJ

12                  Debtor.                               Chapter 7

13
     Robert S. Whitmore, Chapter 7 Trustee,               Adv. No.
14
                    Plaintiff,
15
            vs.                                           COMPLAINT FOR TURNOVER OF
16                                                        PROPERTY OF THE ESTATE PURSUANT
   Nelson Francia dba Nelson Francia Trucking             TO 11 U.S.C. §§ 542 AND 543
17 Company,
                                                          Status Conference:
18                  Defendant.                            Date:         _______________
                                                          Time:         _______________
19                                                        Courtroom:    #304, Third Floor
                                                                        3420 Twelfth Street
20                                                                      Riverside, CA 92501

21
22
            Plaintiff, Robert S. Whitmore, Chapter 7 Trustee for the Bankruptcy Estate of Lucia Francia
23
     (“Trustee” and/or “Plaintiff”) alleges as follows:
24
25 ////
26 ////
27 ////
28 ////
 Case 6:20-ap-01137-WJ          Doc 4
                                    1 Filed 08/19/20
                                            08/17/20 Entered 08/19/20
                                                              08/17/20 10:21:28
                                                                       15:02:06                 Desc
                                Main
                                MainDocument
                                      Document Page
                                                  Page42of
                                                         of11
                                                            8


 1                                     JURISDICTION AND VENUE

 2          1.      This adversary proceeding is brought pursuant to rule 7001 of the Federal Rules of

 3 Bankruptcy Procedure seeking relief in accordance with sections 363(h), 542 and 543 of Title 11 of
 4 the United States Code, and 3439.04, 3439.05 and 3409.07 of the California Civil Code. This court
 5 has jurisdiction over this adversary proceeding by virtue of 28 U.S.C.§§ 157 and 1334.
 6          2.      This action is a core proceeding under 28 U.S.C. § 157.

 7          3.      Venue of this adversary proceeding in this district is proper pursuant to 28 U.S.C.
 8 § 1409(a)
 9
                                                   PARTIES
10
            4.      The Trustee is the duly appointed and qualified chapter 7 trustee in the case of
11
     Debtor, Lucia Francia (“Debtor”).
12
13          5.      Trustee is informed and believes, and thereon alleges, that Defendant, Nelson

14 Francia (“Defendant”), is an individual, residing in Bakersfield, California.
15                                             BACKGROUND
16          6.      Debtor filed a voluntary chapter 7 petition on April 23, 2019.
17
            7.      Trustee is informed and believes, and thereon alleges, that Debtor and Defendant are
18
     husband and wife and were married on the date of the bankruptcy filing.
19
            8.      Trustee is informed and believes, that Debtor and Defendant, jointly owned, on the
20
21 date of filing certain trucks, a list of which are set forth in Exhibit 1 attached hereto.
22          9.      Trustee is informed and believes that Defendant is the 100% owner and operator of
23 a business known as Nelson Francia Trucking Company (“FTC”) and that FTC uses the truck
24
     assets are property of Debtor’s Bankruptcy Estate.
25
     ////
26
     ////
27
28 ////
 Case 6:20-ap-01137-WJ          Doc 4
                                    1 Filed 08/19/20
                                            08/17/20 Entered 08/19/20
                                                              08/17/20 10:21:28
                                                                       15:02:06                 Desc
                                Main
                                MainDocument
                                      Document Page
                                                  Page53of
                                                         of11
                                                            8


 1                                      FIRST CLAIM FOR RELIEF

 2                                            [Declaratory Relief]
 3             10.   Trustee hereby incorporates Paragraphs 1 through 9 herein as though set forth at
 4
     length.
 5
               11.   Trustee contends that the Debtor’s estate holds a community property interest in and
 6
     to the assets of Defendant and FTC, as more particularly set forth in Exhibit 1.
 7
 8                                     SECOND CLAIM FOR RELIEF

 9                     [Turnover of Property of the Estate - 11 U.S.C. § 542 and 543]

10             12.   Trustee hereby incorporates Paragraphs 1 through 11 herein as though set forth at
11 length.
12
               13.   To the extent that the estate is determined to have an interest in the assets of
13
     Defendant and FTC and more particularly set forth in Exhibit 1, Trustee is entitled to turnover of
14
15 such property, or the value thereof, pursuant to 11 U.S.C. §§ 542 and 543.
16             WHEREFORE, Trustee prays for relief as follows:

17             1.    On the First Claim for Relief, a determination as to the nature and extent of the
18 estate’s interest in the assets of Defendant and FTC;
19
               2.    On the Second Claim for Relief, for an order compelling Defendant to turnover such
20
     property to the Trustee, or the value thereof;
21
               3.    For costs of suit; and
22
23             4.    For such other and further relief as the Court deems just and proper.

24 DATED: August 18, 2020                             REID & HELLYER, APC

25
                                                      By: /s/ Douglas A. Plazak
26                                                           Douglas A. Plazak
27                                                           Attorneys for Robert S. Whitmore

28
Case 6:20-ap-01137-WJ   Doc 4
                            1 Filed 08/19/20
                                    08/17/20 Entered 08/19/20
                                                      08/17/20 10:21:28
                                                               15:02:06   Desc
                        Main
                        MainDocument
                              Document Page
                                          Page64of
                                                 of11
                                                    8




                          EXHIBIT 1
Case 6:20-ap-01137-WJ   Doc 4
                            1 Filed 08/19/20
                                    08/17/20 Entered 08/19/20
                                                      08/17/20 10:21:28
                                                               15:02:06   Desc
                        Main
                        MainDocument
                              Document Page
                                          Page75of
                                                 of11
                                                    8
Case 6:20-ap-01137-WJ   Doc 4
                            1 Filed 08/19/20
                                    08/17/20 Entered 08/19/20
                                                      08/17/20 10:21:28
                                                               15:02:06   Desc
                        Main
                        MainDocument
                              Document Page
                                          Page86of
                                                 of11
                                                    8
         Case 6:20-ap-01137-WJ                         Doc 4
                                                           1 Filed 08/19/20
                                                                   08/17/20 Entered 08/19/20
                                                                                     08/17/20 10:21:28
                                                                                              15:02:06                                   Desc
                                                       Main
                                                       MainDocument
                                                             Document Page
                                                                         Page97of
                                                                                of11
                                                                                   8
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
                                                                                 Nelson Francia
  Robert L. Whitmore, Chapter 7
  Trustee
ATTORNEYS   (Firm Name, Address,
 Reid & Hellyer, APC
                                 and Telephone No.)
                         951-682-1771
                                                                                ATTORNEYS (If Known)
 P.O. Box 1300
 Riverside, CA 92502-1300
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
          Trustee/Bankruptcy Admin        Debtor      U.S. Trustee/Bankruptcy Admin
                                      Creditor    X Other
                                                                 
X 
                                                Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
  COMPLAINT FOR TURNOVER OF PROPERTY OF THE ESTATE PURSUANT TO 11 U.S.C. §§ 542 AND 543




                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
X 11-Recovery of money/property - §542 turnover of property                      61-Dischargeability - §523(a)(5), domestic support
 12-Recovery of money/property - §547 preference                                 68-Dischargeability - §523(a)(6), willful and malicious injury
X 13-Recovery of money/property - §548 fraudulent transfer                       63-Dischargeability - §523(a)(8), student loan
 14-Recovery of money/property - other                                           64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                      (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
 21-Validity, priority or extent of lien or other interest in property           65-Dischargeability - other

                                                                                FRBP 7001(7) – Injunctive Relief


    FRBP 7001(3) – Approval of Sale of Property                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                  72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              
 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny  SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                     02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
Check if this case involves a substantive issue of state law                  Check if this is asserted to be a class action under FRCP 23
  trial is demanded in complaint                                Demand $
Other Relief Sought
       Case 6:20-ap-01137-WJ               Doc 41 Filed 08/19/20
                                                        08/17/20 Entered 08/19/20
                                                                           08/17/20 10:21:28
                                                                                    15:02:06                            Desc
                                           Main
                                            MainDocument
                                                 Document PagePage10
                                                                   8 of 8
                                                                        11
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
Lucia Francia                                                          6:19-bk-13413WJ

DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE
Central                                                               Riverside                          Wayne Johnson

                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

   /s/ Douglas A. Plazak



DATE       August 18, 2020                                            PRINT NAME OF ATTORNEY (OR PLAINTIFF)
                                                                        Douglas A. Plazak




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
         Case 6:20-ap-01137-WJ                   Doc 4 Filed 08/19/20 Entered 08/19/20 10:21:28                                      Desc
                                                 Main Document    Page 11 of 11


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3685 Main Street, Suite 300, Riverside,CA 92501
Mailing: P.O. Box 1300, Riverside, CA 92502-1300
A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
COMPLAINT    FOR TURNOVER OF PROPERTY OF THE ESTATE PURSUANT TO 11 U.S.C. §§ 542 AND 543
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 08/19/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Douglas A Plazak dplazak@rhlaw.com
United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
Robert Whitmore rswtrustee@yahoo.com, rwhitmore@ecf.axosfs.com


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              08/19/2020
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Defendant: Nelson Francia dba Nelson Francia Trucking Company, 3149 Petrol Road, BAkersfield, CA 93308



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

08/19/2020       Wendy M. Patrick                                                            /s/ Wendy M. Patrick
 Date                    Printed Name                                                         Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
